DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1, drawn to claims 1-12 and 17-20, in the reply filed on 6/9/2022 is acknowledged.  The traversal is on the ground(s) that no class or subclass designations were stated, thus there are no serious search burden. This is not found persuasive because, for a quality search, the distinct species requires employing different search strategies or search queries. The search strategies may extend beyond just the class/subclass. In addition, these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Examiner further withdraw claim 6 from consideration because it is drawn to a nonelected Species, particularly the limitation of a flow line coupling to “an inlet of the first actively-lubricated work vehicle assembly” which is drawn to fig. 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9, 10, 12, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s cited prior art Gethofer et al. (DE 102007018504 A1). Gethofer discloses a cold start lubricant distribution system utilized onboard a work vehicle (Gethofer fig. 1 discloses a lubricant distribution system capable for use in a cold start) having first and second actively-lubricated work vehicle assemblies (7,16), the cold start lubricant distribution system comprising: 
Re claim 1, a lubricant distribution circuit (4,5,17) fluidly interconnecting the first and second actively-lubricated work vehicle assemblies (fig. 1); a flow divider section (3) included in the lubricant distribution circuit and through which lubricant flow is apportioned between the first and second actively-lubricated work vehicle assemblies; a lubricant supply pump (1) located in the lubricant distribution circuit upstream of the flow divider section; and a lubricant flow modification assembly (6/20) operable in a cold start mode (Gethofer has the claimed structure thus would be operable in cold start mode) in which the lubricant flow modification assembly reduces a volume of lubricant flow supplied to the first actively-lubricated work vehicle assembly through the flow divider section relative to a volume of lubricant flow supplied to the second actively-lubricated work vehicle assembly through the flow divider section (by closing 6, less lubricant will flow through 3 towards 16 compared to the lubricant flow towards 7).
Re claim 2, wherein, when operating in the cold start mode, the lubricant flow modification assembly increases a resistance to lubricant flow from the lubricant supply pump to the second actively-lubricated work vehicle assembly to accelerate lubricant warming (this is construed as a functional recitation, Gethofer has the claimed structure thus would be able to exhibit the same function to accelerate lubricant warming).
Re claim 5, wherein the lubricant flow modification assembly comprises a shutoff valve (6 is described as a shut-off device) movable between a closed position and an open position; and wherein the shutoff valve, when in the closed position, prevents or substantially prevents lubricant flow from the lubricant supply pump, through the flow divider section, and to the first actively-lubricated work vehicle assembly (by inspection, when 6 is closed it would hinder lubricant flow from the supply pump to 16).
Re claim 9, wherein the lubricant flow modification assembly further comprises: a valve actuator (solenoid of 20) controllable to move the shutoff valve from the open position to the closed position; and a controller (21) coupled to the valve actuator and configured to: (i) selectively place the lubricant flow modification assembly in the cold start mode (par [0026] lines 3-4), and (ii) command the valve actuator to move the shutoff valve into the closed position when placing the lubricant flow modification assembly in the cold start mode (par [0026] lines 3-4).
Re claim 10, further comprising a lubricant temperature sensor (22) configured to monitor a current lubricant temperature; wherein the controller is coupled to the lubricant temperature sensor and is configured to selectively place the lubricant flow modification assembly in the cold start mode based, at least in part, on the current lubricant temperature (par [0026] lines 3-4).
Re claim 12, wherein the lubricant flow modification assembly further comprises a thermostatic actuator (21,22) coupled to the shutoff valve (6/20) and configured to move the shutoff valve from the open position to the closed position when a lubricant temperature falls below a minimum threshold value (par [0026] lines 3-4).
Re claim 17, a lubricant distribution circuit (4,5,17) having a flow divider section (3); first and second actively-lubricated work vehicle assemblies (7,16) fluidly interconnected by the lubricant distribution circuit; a lubricant supply pump (1) located in the lubricant distribution circuit and, when active, urging lubricant flow through the flow divider section of the lubricant distribution circuit; and a lubricant flow modification assembly (6/20), comprising: shutoff valve (6 is described as a shut-off device) movable between an open position and a closed position (fig. 2 shows the spool of 20 in the open position, whereas the closed position is when spool is moved upward), the shutoff valve blocking lubricant flow to the first actively-lubricated work vehicle assembly when the shutoff valve is in the closed position (by inspection, when 20 is moved upward lubricant would not be able to flow therethrough); a valve actuator (solenoid of 20) controllable to move the shutoff valve from the open position to the closed position; and a controller (21) coupled to the valve actuator and configured to: (i) determine when to place the lubricant flow modification assembly in a cold start mode (par [0026] lines 3-4), and (ii) command the valve actuator to move the shutoff valve into the closed position when placing the lubricant flow modification assembly in the cold start mode (par [0026] lines 3-4).
Re claim 18, further comprising a lubricant temperature sensor (22) configured to monitor a current lubricant temperature; wherein the controller is coupled to the lubricant temperature sensor and is configured to selectively place the lubricant flow modification assembly in the cold start mode based, at least in part, on the current lubricant temperature (par [0026] lines 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior art Gethofer et al. (DE 102007018504 A1) in view of Carlsson (US Pat No 6,899,074 B1). Gethofer discloses the cold start lubricant distribution system (as cited above). 
Gethofer does not disclose:
Re claim 3, wherein the first and second actively-lubricated work vehicle assemblies comprise first and second axle assemblies, respectively.
Re claim 4, wherein the work vehicle further includes a work vehicle transmission through which at least one of the first and second axle assemblies is driven; and wherein the lubricant distribution circuit fluidly interconnects the work vehicle transmission, the first axle assembly, and the second axle assembly.
However, Carlsson teaches a lubricating system (fig. 1):
Re claim 3, wherein the first and second actively-lubricated work vehicle assemblies comprise first (2) and second (3) axle assemblies, respectively.
Re claim 4, wherein the work vehicle further includes a work vehicle transmission (5) through which at least one of the first and second axle assemblies is driven (fig. 1); and wherein the lubricant distribution circuit fluidly interconnects the work vehicle transmission, the first axle assembly, and the second axle assembly (fig. 1).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to lubricant the first and second axle assemblies, as taught by Carlsson, to effective control the flow rate of the lubricant to the desired axle accordingly depending on the viscosity of the oil and load of the axle. 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior arts Gethofer et al. (DE 102007018504 A1) in view of Moffett et al. (IE 65047). Gethofer discloses the cold start lubricant distribution system (as cited above):
Re claim 8, wherein the work vehicle further includes a work vehicle transmission fluidly (fluid 8) interconnected with the first and second actively-lubricated work vehicle assemblies through the lubricant distribution circuit (fig. 1).
Gethofer does not disclose:
Re claim 7, further comprising: a pressure relief valve positioned in the lubricant distribution circuit upstream of the shutoff valve; and a flow line included in the lubricant distribution circuit and fluidly coupling an outlet of the pressure relief valve to an inlet of the second actively-lubricated work vehicle assembly.
Re claim 8, wherein the cold start lubricant distribution system further comprises: a pressure relief valve positioned in the lubricant distribution circuit upstream of the shutoff valve; and a flow line included in the lubricant distribution circuit and fluidly coupling an outlet of the pressure relief valve to an inlet of the work vehicle transmission.
However, Moffett teaches a flow circuit (fig. 9):
Re claim 7, further comprising: a pressure relief valve (annotated fig. 9 below: 101) positioned in the lubricant distribution circuit upstream of the shutoff valve (annotated fig. 9 below: 102); and a flow line (annotated fig. 9 below: 103) included in the lubricant distribution circuit and fluidly coupling an outlet of the pressure relief valve to an inlet of the second actively-lubricated work vehicle assembly (Moffett teaches the flow line fluidly connecting both branches downstream of the flow divider section, when taught to Gethofer this flow line would have the same arrangement in connection both branches 4 and 5 thereby coupled to the inlet of the second actively-lubricated work vehicle assembly).
Re claim 8, wherein the cold start lubricant distribution system further comprises: a pressure relief valve (annotated fig. 9 below: 101) positioned in the lubricant distribution circuit upstream of the shutoff valve (annotated fig. 9 below: 102); and a flow line (annotated fig. 9 below: 103) included in the lubricant distribution circuit and fluidly coupling an outlet of the pressure relief valve to an inlet of the work vehicle transmission (Moffett teaches the flow line fluidly connecting both branches downstream of the flow divider section, when taught to Gethofer this flow line would have the same arrangement in connection both branches 4 and 5 thereby coupled to the inlet of the transmission).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a pressure relief valve along with a flow line connecting to the other distribution branch, as taught by Moffett, to be able to redirect additional flow to an alternate site. 

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (US Pat No 6,899,074 B1) in view of Applicant’s cited prior art Gethofer et al. (DE 102007018504 A1). Carlsson discloses a work vehicle (fig. 1), comprising: 
Re claim 19, an actively-lubricated front axle assembly (3); an actively-lubricated rear axle assembly (2).
Carlsson does not disclose:
Re claim 19, a cold start lubricant distribution system, comprising: a lubricant distribution circuit fluidly interconnecting the actively-lubricated front and rear axle assemblies; a flow divider section included in the lubricant distribution circuit and through which lubricant flow is apportioned between the actively-lubricated front and rear axle assemblies; a lubricant supply pump located in the lubricant distribution circuit upstream of the flow divider section; and a lubricant flow modification assembly operable in a cold start mode in which the lubricant flow modification assembly reduces a volume lubricant flow supplied to the actively-lubricated front axle assembly through the flow divider section relative to a volume of lubricant flow supplied to the actively-lubricated rear axle assembly through the flow divider section.
Re claim 20, wherein, when operating in the cold start mode, the lubricant flow modification assembly increases a resistance to lubricant flow from the lubricant supply pump to the actively-lubricated rear axle assembly to accelerate lubricant warming.
However, Gethofer teaches a cold start lubricant distribution system (fig. 1), comprising:
Re claim 19, a lubricant distribution circuit (4,5,17) fluidly interconnecting the actively-lubricated front and rear axle assemblies (16,7; these would be equivalent to the axle assemblies when taught); a flow divider section (3) included in the lubricant distribution circuit and through which lubricant flow is apportioned between the actively-lubricated front and rear axle assemblies; a lubricant supply pump (1) located in the lubricant distribution circuit upstream of the flow divider section; and a lubricant flow modification assembly (6/20) operable in a cold start mode (Gethofer has the claimed structure thus would be operable in cold start mode) in which the lubricant flow modification assembly reduces a volume lubricant flow supplied to the actively-lubricated front axle assembly through the flow divider section relative to a volume of lubricant flow supplied to the actively-lubricated rear axle assembly through the flow divider section (by closing 6, less lubricant will flow through 3 towards 16 compared to the lubricant flow towards 7).
Re claim 20, wherein, when operating in the cold start mode, the lubricant flow modification assembly increases a resistance to lubricant flow from the lubricant supply pump to the actively-lubricated rear axle assembly to accelerate lubricant warming (this is construed as a functional recitation, Carlsson as modified has the claimed structure thus would be able to exhibit the same function to accelerate lubricant warming).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed lubricant distribution circuit, as taught by Gethofer, to provide better efficiency depending on the lubrication viscosity to lubricant the gears and minimize power loss.

    PNG
    media_image1.png
    573
    678
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654